ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_02_FR.txt.                                                                                             709




                            Déclaration de M. le juge Bennouna

                 [Texte original français]

                   Exceptio non adimpleti contractus — Obligations synallagmatiques — Contre-
                 mesures — Rôle du juge — Analyse dynamique du droit international.

                    Je souhaite, par cette déclaration, relever simplement que la Cour a
                 choisi d’esquiver certaines questions juridiques essentielles soulevées et
                 débattues longuement par les Parties, en s’abritant derrière son évalua‑
                 tion des faits avancés, pour conclure qu’il n’est pas nécessaire d’analyser
                 de telles questions.
                    Ainsi, la Cour, après avoir rappelé les arguments des Parties au sujet de
                 l’application à l’espèce de l’exceptio non adimpleti contractus, se contente
                 de conclure que « [l]e défendeur n’a donc pas établi qu’il avait été satisfait,
                 en l’espèce, aux conditions, énoncées par lui-même, qui seraient requises
                 pour que l’exceptio s’applique » et elle ajoute : « [d]ès lors, il n’est pas
                 nécessaire que la Cour détermine si cette théorie fait partie du droit inter‑
                 national contemporain » (arrêt, par. 161).
                    Tout d’abord, il ne s’agit pas de déterminer si une théorie fait partie ou
                 non du droit international mais plutôt de rechercher quelle est la portée,
                 en droit international général, du principe de réciprocité présenté comme
                 exceptio non adimpleti contractus, par rapport aux obligations des Parties
                 au titre de l’accord intérimaire, et notamment l’article 11 de celui-ci.
                    Si le statut de l’exceptio peut être considéré comme incertain en droit
                 international général, ainsi que l’a relevé la doctrine (J. Crawford et
                 S. Olleson, « The Exception of Non‑Performance : Links between the Law
                 of Treaties and the Law of State Responsibility », Australian Year Book of
                 International Law, 2000, vol. 21), il n’en demeure pas moins que, par le
                 passé, la Cour a souvent revisité des concepts, des institutions ou des
                 normes, en prenant en compte le processus de leur évolution dans le
                 temps en fonction des nécessités de la communauté internationale.
                    La Cour a démontré ainsi que son rôle, en tant que cour mondiale à
                 compétence générale, va au‑delà du règlement, au cas par cas, des diffé‑
                 rends qui lui sont soumis.
                    Dès lors, à l’occasion de cette affaire, la Cour aurait pu souligner que
                 l’exceptio ne peut être envisagée, en droit international général, que dans
                 le cadre d’une acception stricte de la réciprocité dans la mise en œuvre de
                 certaines obligations internationales, lorsque l’application de l’une est
                 inconcevable en dehors de celle de l’autre. Il s’agit donc d’obligations
                 strictement interdépendantes. La Cour a estimé ainsi, dans l’affaire rela‑
                 tive à Certaines questions concernant l’entraide judiciaire en matière pénale
                 (Djibouti c. France), que « Djibouti ne peut se fonder sur le principe de
                 réciprocité » car la convention d’entraide judiciaire qu’il a conclue avec la

                                                                                             69




5 CIJ1026.indb 135                                                                                 20/06/13 08:42

                           application d’accord intérimaire (décl. bennouna)                   710

                 France ne prévoit pas que « l’octroi par un Etat d’une assistance dans un
                 dossier donné impose à l’autre de faire de même lorsqu’il est sollicité à
                 son tour » (Certaines questions concernant l’entraide judiciaire en matière
                 pénale (Djibouti c. France), arrêt, C.I.J. Recueil 2008, p. 221, par. 119).

                    La Cour, dans la présente affaire, aurait pu parvenir à la même conclu‑
                 sion en abordant l’exceptio car l’obligation de la Grèce de ne pas s’opposer
                 à l’admission de l’ERYM à l’OTAN n’est pas fonction de la mise en œuvre
                 d’une autre obligation contenue dans l’accord intérimaire, à l’exception de
                 celle prévue par la deuxième clause du paragraphe 1 de l’article 11, à savoir
                 l’accès de l’ERYM à cette organisation sous son nom provisoire. Les deux
                 obligations peuvent être considérées comme synallagmatiques, soit l’accès
                 sous le nom provisoire d’un côté et la non‑objection à l’admission de
                 l’autre ; la portée de l’exceptio s’arrête là, elle ne peut concerner l’ensemble
                 de l’accord intérimaire présenté par la Grèce comme une transaction juri‑
                 dique, un negotium ou un échange équilibré d’engagements réciproques
                 dans le contexte d’un modus vivendi (CR 2011/8, Abi‑Saab).
                    Un autre moyen de défense a été avancé, à titre subsidiaire, par la
                 Grèce lorsqu’elle a soutenu que l’objection à l’admission de l’ERYM à
                 l’OTAN peut être justifiée en tant que contre‑mesure proportionnée aux
                 violations de l’accord intérimaire qu’elle lui impute. La Cour, là aussi,
                 après avoir rendu compte de l’argumentation des Parties, a conclu qu’elle
                 « rejette la prétention du défendeur selon laquelle son objection pourrait
                 se justifier comme une contre‑mesure excluant l’illicéité de l’opposition
                 manifestée par lui à l’admission du demandeur à l’OTAN » et ceci sur une
                 base factuelle, soit l’absence de violation de l’accord intérimaire imputée
                 au demandeur. Elle ajoute : « [la Cour] n’a donc pas à examiner les argu‑
                 ments supplémentaires que les Parties ont pu avancer au sujet du droit
                 régissant les contre‑mesures » (arrêt, par. 164).
                    Je pense que la Cour aurait pu, après avoir rappelé que, bien qu’il ne
                 soit pas établi que le régime juridique des contre‑mesures prévu aux
                 articles 49 à 54 du projet d’articles sur la responsabilité de l’Etat pour fait
                 internationalement illicite de la Commission du droit international
                 (annexé à la résolution de l’Assemblée générale des Nations Unies 56/83
                 du 12 décembre 2001) ait un caractère coutumier, il n’en demeure pas
                 moins que ce régime prévoit certaines conditions procédurales pour sa
                 mise en œuvre (art. 52) et que celles‑ci n’ont pas été remplies en l’espèce,
                 notamment l’obligation de « [n]otifier à l’Etat responsable toute décision
                 de prendre des contre‑mesures et offrir de négocier avec cet Etat ». Or, la
                 Grèce ne s’étant jamais acquittée de cette obligation, elle ne pourrait pas,
                 de toute façon, invoquer le droit de recourir à des contre‑mesures en la
                 présente affaire.
                    Bien entendu, lorsque la Cour se penche sur tel ou tel régime juridique
                 particulier, elle devrait le faire en ayant à l’esprit le contexte juridique glo‑
                 bal dans lequel il s’inscrit. Ainsi, lorsque la convention de Vienne sur le
                 droit des traités prévoit à l’article 31.3 c), relatif à la règle générale d’inter‑
                 prétation, qu’« [i]l sera tenu compte, en même temps que du contexte :

                                                                                                 70




5 CIJ1026.indb 137                                                                                     20/06/13 08:42

                          application d’accord intérimaire (décl. bennouna)                 711

                 … de toute règle pertinente du droit international applicable dans les rela‑
                 tions entre les parties », elle souligne l’interconnexion, non seulement entre
                 les différentes obligations des Etats, mais aussi entre les différents domaines
                 du droit international. En appréciant cette interconnexion, la Cour ne peut
                 ignorer l’architecture globale de cette branche du droit, y compris les
                 valeurs qui la fondent.
                    Dans une communauté fragmentée et régie par un droit lacunaire, telle
                 que la communauté internationale, le juge se doit de procéder à une ana‑
                 lyse dynamique du droit international, dans son évolution temporelle et
                 matérielle, et d’aller ainsi au-delà du règlement, au cas par cas, des diffé‑
                 rends qui lui sont soumis.

                                                           (Signé) Mohamed Bennouna.




                                                                                             71




5 CIJ1026.indb 139                                                                                 20/06/13 08:42

